       Case 1:18-cv-01017-LJV-LGF Document 88 Filed 09/25/19 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ROLANDO DIAZ REYES, HECTOR IVAN
BURGOS, JOSE A. GARCIA MARRERO,
KIDANNY JOSUE MARTINEZ REYES, AND
EDWIN COSME COLON as individuals and on                   NOTICE OF REQUEST TO FILE
behalf of all other similarly situated persons,           DOCUMENT UNDER SEAL
                                                          PURSUANT TO LOCAL RULE
       Plaintiffs,                                        5.3

               v.                                         Civil Action No. 1:18-cv-1017-EAW

W. D. HENRY & SONS, INC., HENRY
REALTY ASSOCIATES, INC., DANIEL
HENRY, and MARK C. HENRY

       Defendants.




PLEASE TAKE NOTICE:


       Joint Motion By: Plaintiffs and Defendants (the “Parties”).

       Hearing: At a date, place, and time to be determined by the Court, if deemed necessary.

       Relief Requested: An order granting the Parties’ request to approve their application to

seal the Stipulation and Agreement of Settlement (“Agreement”) submitted to resolve this action.

       Supporting Papers: Supporting papers submitted to the court in accordance with Local

Rule 5.3, via delivery. Include Joint Memorandum of Law in Support of Parties’ Request to File

Document Under Seal Pursuant to Local Rule 5.3 and Affidavit of John Marsella dated

September 25, 2019.
      Case 1:18-cv-01017-LJV-LGF Document 88 Filed 09/25/19 Page 2 of 2




Dated: September 25, 2019.

                                         Respectfully Submitted:

                                         /s/ John Marsella
                                         John A. Marsella, Esq.
                                         Worker Justice Center of New York, Inc.
                                         1187 Culver Road
                                         Rochester, New York 14609
                                         (585) 325-3050
                                         jmarsella@wjcny.org
                                         Attorneys for Plaintiffs
